Citation Nr: 1215957	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-40 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include the ankle and heel.  

2.  Entitlement to an increased rating for osteoarthritis of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) from March 2007, July 2008, April 2009, July 2010, and February 2011 rating decisions issued by multiple Regional Offices (RO) of the Department of Veterans' Affairs (VA).

The RO in St. Louis, Missouri issued a March 2007 rating decision, in which the 10 percent rating was continued for osteoarthritis of the left first metatarsal.  At the same time, the RO granted service connection for tender surgical scar and assigned a 10 percent disability evaluation, effective September 27, 2006.    

The RO in North Little Rock, Arkansas issued a July 2008 rating decision, in which the 10 percent rating for the left first metatarsal head disability was continued.  The RO also denied service connection for a left foot condition (also claimed as left heel and left ankle).  

The RO in Des Moines, Iowa issued the remaining rating decisions on appeal.  In an April 2009 rating decision, the RO assigned a temporary evaluation of 100 percent effective October 2, 2008 based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from December 1, 2008 for the left first metatarsal head disability.  

In a July 2010 rating decision, the RO, in relevant part, denied entitlement to a TTE for major depressive disorder, but increased the rating assigned to 50 percent disabling, effective December 14, 2009.  The RO denied entitlement to an extension for a TTE for surgery on the left first metatarsal head.  

The Veteran testified before the undersigned at a January 2012 videoconference hearing at the RO. A transcript of the hearing has been associated with his claims folder.

Additional evidence pertinent to the claim on appeal was submitted in February 2012 and subsequent to the issuance of the March 2011 statement of the case (SOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011). 

Jurisdiction over the Veteran's claims has remained with the Des Moines, Iowa RO throughout the appeal period.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected left first metatarsal head disability may have worsened since his last VA examination in May 2008.  Since that examination, he underwent a bunionectomy in October 2008.  In February 2012 the Iowa City VA Medical Center (VAMC), reported that the Veteran was seen in January and February 2011 with markedly increased pain due to biomechanical difficulties of the foot with marked increased use of narcotics.  During his hearing, the Veteran reported that he was currently suspended from work for being delayed in completing his 12 mile postal route due to his left foot problems.  He reported that his left great toe swelled and changed colors.  He also now wore a rubber insert to prevent his big toe from going on top of his other toe.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected osteoarthritis of the left first metatarsal head is triggered.

During the May 2008 VA examination, the examiner opined that the Veteran had left foot (ankle and heel) pain due to compensation for toe pain.  The RO denied the claim on the basis that pain without a disease process is not a disability under the law for which service connection may be established.  The VA examination report does not reflect that the Veteran's left ankle and heel were fully examined for the purpose of providing a diagnosis.  Rather, the examination report primarily focused on the severity of the osteoarthritis of the Veteran's left great toe.  

Additionally, the Veteran's service treatment records reflect that the Veteran had complaints of left foot pain in conjunction with treatment for his left big toe in July 1995.  (He was also treated for a left ankle sprain in 1992 and left foot blisters with questionable cellulitis in July 1995.)  Given that the Veteran has left foot heel and ankle symptomatology related to his left great toe disability that appears to date back to when he was in service, a new VA examination is indicated to determined the nature and etiology of the Veteran's left foot disability, including both the direct and secondary theories of causation. 

During his January 2012 hearing, the Veteran indicated that he had received treatment for his left foot/toe disabilities as recently as the previous day at Cedar Rapids Community Based Outpatient Clinic (CBOC) and Iowa City VAMC (Iowa City VA Healthcare System).   The most recent VA treatment records in the Veteran's claims file are dated in May 2011.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system. 

Therefore, it appears that there may be additional VA treatment records that have not yet been obtained. VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for left foot, ankle, heel, or toe disabilities from Iowa City VA Healthcare System, including Cedar Rapids CBOC and Iowa City VAMC from March 2011 to the present, and from any other sufficiently identified VA facility. 

Efforts to obtain these records must continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After completion of the development specified in the previous numbered paragraph, the Veteran should be scheduled for a new VA examination to determine whether the Veteran has a current left foot disability, to include of the left heel and ankle in addition to the service-connected left first metatarsal head with hallux rigidus. 

 The examiner should also determine the current severity of the service-connected osteoarthritis of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies.  

The claims file should be forwarded to the examiner.  The examiner should review the claims folder and note such review in the examination report or in an addendum. 

After considering the Veteran's statements and history of symptoms and treatment, the examiner should: 

a)  Provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that the Veteran has a left foot (ankle and heel) disability that had its onset in active service; is otherwise the result of disease or injury in service; or was aggravated (underwent an increase in underlying disability) in service. 

The examiner should specifically comment on the Veteran's service treatment records dated in June 1992, July 1995, and August 1995 that document treatment for a left ankle sprain, left foot pain in conjunction with left big toe problems, and questionable cellulitis, respectively.  

b)  If not related to service, then provide an opinion at the whether there is at least a 50 percent probability (at least as likely as not) that any left foot (heel and ankle) disability was caused or aggravated by the Veteran's service connected bilateral osteoarthritis of the left first metatarsal head with hallux rigidus and residuals of two bunionectomies. 

c)  The examiner should identify all manifestations of the service-connected left first metatarsal head with hallux rigidus disability. 

Reasons should be provided for all opinions.  

In rendering these opinions, the examiner should consider the Veteran's reports of his history and symptoms. 

5.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other development is required.  If further action is required, it should be undertaken prior to returning the case to the Board.

8.  If the benefits sought on appeal remain denied, then issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

